

115 S2580 IS: Every Person Counts Act
U.S. Senate
2018-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2580IN THE SENATE OF THE UNITED STATESMarch 20, 2018Mr. Menendez (for himself, Ms. Hirono, Mr. Booker, Mr. Bennet, Mr. Blumenthal, Mr. Coons, Ms. Cortez Masto, Ms. Duckworth, Mr. Durbin, Mrs. Gillibrand, Ms. Harris, Mr. Markey, Mrs. Murray, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 13, United States Code, to make clear that each decennial census, as required for
			 the apportionment of Representatives in Congress among the several States,
			 shall tabulate the total number of persons in each State, and to provide
			 that no information regarding United States citizenship or immigration
			 status may be elicited in any such census.
	
 1.Short titleThis Act may be cited as the Every Person Counts Act.
		2.Census data
			 collection
 (a)RequirementSection 141(b) of title 13, United States Code, is amended by striking United States and inserting the following: United States, and shall tabulate the total number of persons in each State.
 (b)ProhibitionSection 141(a) of title 13, United States Code, is amended in the second sentence by striking as necessary and inserting the following: as necessary, except that the Secretary may not include any question or otherwise elicit any information regarding United States citizenship or immigration status.
			(c)Rules of
 constructionNothing in subsection (a) or (b) shall be construed to— (1)permit or require the exclusion from any decennial census of population (as defined in section 141(g) of title 13, United States Code) of—
 (A)any person on the basis of age;
 (B)personnel in the Armed Forces (and their dependents) serving abroad;
 (C)Federal employees (and their dependents) stationed abroad; or
 (D)any other persons outside of the United States (in addition to persons described in subparagraph (B) or (C)) who can be traced to the State of their usual place of residence, as determined by the Secretary of Commerce; or
 (2)affect the survey conducted by the Secretary of Commerce that is commonly referred to as the American Community Survey.